SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-25879 Commission file number METABOLIC RESEARCH, INC. (Exact name of registrant as specified in its charter) Nevada 35-2065469 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2th Ave Tampa, Florida 33605 (Address of principal United States executive offices and Zip Code) (813) 443 5065 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title or class) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes x No o Issuer's revenues for the fiscal year ended December 31, 2008 were $2,883,628. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity as of March 31, 2009, was approximately $942,558. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of December 31, 2009, the Registrant had outstanding 55,865,509 shares of Common Stock. Documents Incorporated By Reference:None Transitional Small Business Issuer Disclosure Format (check one): Yes o No x. 1 TABLE OF CONTENTS PAGE PART I Item 1. Description of Business 3 Item 2. Description of Property 5 Item 3. Legal Proceedings 5 Item 4. Removed and Reserved 5 PART II Item 5. Market For Common Equity And Related Stockholder Matters 6 Item 6. Selected Financial Data 6 Item 7. Management's discussion and analysis or plan of operation 6 Item 8. Financial Statements 8 Item 9.
